UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6413



UNITED STATES OF AMERICA,

                                            Plaintiff -   Appellee,

          versus


MICHAEL JAMES CASSIDY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-262; CA-04-768-1)


Submitted:   July 14, 2005                 Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael James Cassidy, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Angela Hewlett Miller, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Michael   James    Cassidy        seeks    to    appeal       the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000) on the grounds that it was filed beyond the one-year

limitation period for such actions.                 The order is not appealable

unless    a    circuit    justice     or    judge        issues    a     certificate       of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                    A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims       is   debatable      and       that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Cassidy      has    not     made    the      requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are    adequately          presented      in   the

materials      before    the    court      and    argument        would      not    aid   the

decisional process.



                                                                                   DISMISSED


                                        - 2 -